Exhibit 10.1

SAFECO CORPORATION

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated as of May 10, 2007, is
entered into by and between Safeco Corporation, a Washington corporation (the
“Company”), and                      (“lndemnitee”).

RECITALS

A. The Company and lndemnitee recognize the litigation risks inherent in service
as a director of a corporation, including the substantial costs involved in
defending such matters.

B. The Company’s articles of incorporation (the “Articles”) and bylaws (the
“Bylaws”) contain certain provisions, approved by the Company’s shareholders,
for indemnification of the Company’s directors to the full extent permitted by
the Washington Business Corporation Act (the “Statute”).

C. The Bylaws and the Statute specifically provide that they are not exclusive,
and contemplate that contracts may be entered into between the Company and its
directors with respect to indemnification.

D. lndemnitee has indicated a desire to supplement the indemnification
provisions in the Articles and Bylaws to provide additional protections against
the risks associated with Indemnitee’s service to the Company and further
clarify Indemnitee’s rights with respect to indemnification in certain
circumstances.

E. To induce Indemnitee to continue Indemnitee’s service as a director of the
Company, the Company and Indemnitee now agree that they should enter into this
Indemnification Agreement.

AGREEMENT

 

1. Indemnification of Indemnitee

 

  1.1 Scope

Subject to Section 4.1 and all other terms and conditions of this Agreement, the
Company agrees to indemnify and hold harmless Indemnitee, to the full extent
permitted by law, whether or not specifically authorized by this Agreement, the
Articles, the Bylaws, the Statute or otherwise, for any Indemnifiable Losses (as
defined below) which Indemnitee is or becomes legally obligated to pay in
connection with any Proceeding. In the event of any change, after the date of
this Agreement, in any applicable law, statute or rule regarding the right of a
Washington corporation to indemnify a director, such changes, to the extent that
they would expand Indemnitee’s indemnification rights, shall be within the
purview of Indemnitee’s rights and the Company’s obligations under this
Agreement, and, to the extent that they would narrow Indemnitee’s
indemnification rights, shall not affect or limit the scope of this Agreement;
provided, however, that any change that is required by applicable laws, statutes
or rules to be applied to this Agreement shall be so applied regardless of
whether the effect of such change is to narrow Indemnitee’s rights.



--------------------------------------------------------------------------------

  1.2 Nonexclusivity

The indemnification provided by this Agreement is not exclusive of any rights to
which Indemnitee may be entitled under the Articles, the Bylaws, any other
agreement, any vote of shareholders or disinterested directors, the Statute, or
otherwise, whether as to action in Indemnitee’s official capacity or otherwise.

 

  1.3 Definition of Indemnifiable Losses

For purposes of this Agreement, the term “Indemnifiable Losses” shall include
(without limitation) any and all damages (compensatory, exemplary, punitive or
otherwise), judgments, fines, penalties, settlements, costs, attorneys’ fees and
disbursements, costs of attachment or similar bonds, investigations, expenses of
establishing a right to indemnification under this Agreement, and any other
losses, claims, liabilities or other expenses incurred in connection with a
Proceeding, subject to the limitations set forth in Section 4.1 below.

 

  1.4 Definition of Proceeding

For purposes of this Agreement, the term “Proceeding” shall include (without
limitation) any threatened, pending or completed claim, action, suit or
proceeding, whether brought by or in the right of the Company or otherwise, and
whether of a civil, criminal, administrative or investigative nature, in which
Indemnitee may be or may have been involved as a party or otherwise (including
without limitation as a witness), (a) by reason of the fact that Indemnitee is
or was, or has agreed to become a director of the Company, (b) by reason of any
actual or alleged error or misstatement or misleading statement made or suffered
by Indemnitee, (c) by reason of any action taken by Indemnitee or of any
inaction on Indemnitee’s part while acting as such director, or (d) by reason of
the fact that Indemnitee was serving at the request of the Company as a
director, trustee, officer, employee or agent of the Company or another
corporation, partnership, joint venture, trust or other enterprise (including
without limitation employee benefit plans and administrative committees thereof)
(which request will be conclusively presumed in the case of any of the foregoing
that are “affiliates” of the Company as defined in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended); provided, however, that, except
with respect to an action to enforce the provisions of this Agreement, the term
“Proceeding” shall not include any action, suit, claim or proceeding instituted
by or at the direction of Indemnitee seeking to enforce rights to
indemnification, except for an Enforcement Action (as defined in Section 3.1),
unless such action, suit, claim or proceeding is or was authorized or ratified
by the Company’s Board of Directors.

 

  1.5 Determination of Entitlement

In the event that a determination of Indemnitee’s entitlement to indemnification
is required pursuant to Section 23B.08.550 of the Statute or its successor or
pursuant to other applicable law, the party specified therein as the determining
party shall make such determination; provided, however, (a) that Indemnitee
shall initially be presumed in all cases to be entitled to indemnification,
(b) that Indemnitee may establish a conclusive presumption of any fact necessary
to such a determination by delivering to the Company a declaration made under
penalty of perjury that such fact is true and (c) that, unless the Company shall
deliver to Indemnitee written notice of a determination that

 

-2-



--------------------------------------------------------------------------------

Indemnitee is not entitled to indemnification within sixty (60) days of the
Company’s receipt of Indemnitee’s initial written request for indemnification,
such determination shall conclusively be deemed to have been made in favor of
the Company’s provision of indemnification and the Company agrees not to assert
otherwise.

 

  1.6 Survival

The indemnification provided under this Agreement shall apply to any and all
Proceedings, notwithstanding that Indemnitee has ceased to serve in a capacity
referred to in Section 1.4(a)-(d).

 

  1.7 Witness

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of the fact that Indemnitee is or was a director of the
Company, a witness in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Indemnifiable Losses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

 

2. Expense Advances

 

  2.1 Generally

The right to indemnification for Indemnifiable Losses conferred by Section 1
shall include the right to have the Company pay Indemnitee’s expenses in any
Proceeding as such expenses are incurred and in advance of such Proceeding’s
final disposition (such right is referred to hereinafter as an “Expense
Advance”), subject to Sections 2.2, 4 and 5 and all other terms and conditions
of this Agreement.

 

  2.2 Conditions to Expense Advance

The Company’s obligation to provide an Expense Advance is subject to Indemnitee
or Indemnitee’s representative having first executed and delivered to the
Company an undertaking, which need not be secured and shall be accepted without
reference to Indemnitee’s financial ability to make repayment, by or on behalf
of Indemnitee to repay all Expense Advances if and to the extent that it shall
ultimately be determined by a final, unappealable decision rendered by a court
having jurisdiction over the parties and the subject matter of the dispute that
Indemnitee is not entitled to be indemnified under this Agreement or otherwise.

 

  2.3 Subrogation

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of the Indemnitee,
who shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

 

3. Procedures for Enforcement

 

  3.1 Enforcement

In the event that a claim for indemnification hereunder is made and is not paid
in full within sixty (60) days after written notice of such claim is delivered
to the Company, except in the case of a

 

-3-



--------------------------------------------------------------------------------

claim for Expense Advance, in which case the applicable period shall be twenty
(20) days, Indemnitee may, but need not, at any time bring suit against the
Company to recover the unpaid amount of the claim (an “Enforcement Action”),
subject to all other terms, conditions and limitations of this Agreement.

 

  3.2 Presumptions in Enforcement Action

In any Enforcement Action the following presumptions (and limitation on
presumptions) shall apply:

(a) The Company shall conclusively be presumed to have entered into this
Agreement and assumed the obligations imposed on it to induce Indemnitee to
accept the position of, or to continue as a director of the Company;

(b) Indemnitee shall be presumed to be entitled to indemnification upon
submission of a written claim (and, in an action brought to enforce a claim for
an Expense Advance, where the required undertaking has been tendered to the
Company), and the Company shall have the burden of proof to overcome the
presumption that Indemnitee is so entitled;

(c) Neither (i) the failure of the Company (including its Board of Directors,
independent or special legal counsel or the Company’s shareholders) to have made
a determination prior to the commencement of the Enforcement Action that
indemnification of Indemnitee is proper in the circumstances nor (ii) an actual
determination by the Company, its Board of Directors, independent or special
legal counsel or the shareholders that Indemnitee is not entitled to
indemnification shall be a defense to the Enforcement Action or create a
presumption that Indemnitee is not entitled to indemnification; and

(d) Indemnitee shall be presumed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Company, including
financial statements, or on information supplied to an Indemnitee by the
officers of the Company in the course of their duties, or on the advice of legal
counsel for the Company or on information or records given or reports made to
the Company by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company. In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Company, unless affiliated with Indemnitee, shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement. Whether or not the foregoing provisions of this Section 3.2(d)
are satisfied, it shall in any event be presumed that Indemnitee has at all
times acted in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.

 

  3.3 Attorneys’ Fees and Expenses for Enforcement Action

The Company shall indemnify and hold harmless Indemnitee against all of
Indemnitee’s reasonable fees and expenses in bringing and pursuing any
Enforcement Action (including reasonable attorneys’ fees at any stage, including
on appeal); provided, however, that the Company shall not be required to provide
such indemnity (a) if and to the extent that a court of competent jurisdiction
renders a final and unappealable decision that Indemnitee in such Enforcement
Action is not entitled to such indemnity or (b) to the extent limited under
Section 4.1 below.

 

-4-



--------------------------------------------------------------------------------

4. Limitations

 

  4.1 Limitation on Indemnity

Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to provide indemnification pursuant to this Agreement:

(a) on account of any suit in which a final, unappealable decision is rendered
by a court having jurisdiction over the parties and the subject matter of the
dispute for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company in violation of the provisions of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto;

(b) for Indemnifiable Losses that have been paid directly to Indemnitee by an
insurance carrier under a policy of insurance maintained by the Company;

(c) on account of Indemnitee’s conduct which is finally adjudged with no further
right of appeal to have been intentional misconduct, a knowing violation of law,
a violation of RCW 23B.08.310 or any successor provision of the Statute, or a
transaction from which Indemnitee derived personal benefit in money, property or
services to which Indemnitee was not legally entitled;

(d) to the extent that Indemnitee is indemnified and actually paid otherwise
than pursuant to this Agreement;

(e) if a final, unappealable decision is rendered by a court having jurisdiction
over the parties and the subject matter of the dispute finding that paying such
indemnification is prohibited by applicable law;

(f) to the extent that attorneys’ fees, costs and disbursements, or similar
expenses, that otherwise would constitute Indemnifiable Losses hereunder are
determined to be unreasonable by a final, unappealable decision rendered by a
court having jurisdiction over the parties and the subject matter of the
dispute, provided that the burden of proof that any Indemnifiable Losses are
unreasonable shall be on the Company; or

(g) to the extent such Indemnifiable Losses have been incurred by Indemnitee in
violation of the terms of Section 5 below.

 

  4.2 Partial Indemnification

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Indemnifiable Losses
in connection with a Proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Indemnifiable Losses to which Indemnitee is entitled. If Indemnitee is not
wholly successful in a Proceeding but is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee for all Indemnifiable Losses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

-5-



--------------------------------------------------------------------------------

  4.3 Mutual Acknowledgment

The Company and Indemnitee acknowledge that, in certain instances, federal law
or public policy may override applicable state law and prohibit the Company from
indemnifying Indemnitee under this Agreement or otherwise. For example, the
Company and Indemnitee acknowledge that the Securities and Exchange Commission
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Furthermore, Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the Securities and Exchange Commission to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.

 

  4.4 Contribution in the Event of Joint Liability

(a) Whether or not the indemnification provided in Section 1 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment or settlement of
such action, suit or proceeding without requiring Indemnitee to contribute to
such payment and the Company hereby waives and relinquishes any right of
contribution it may have against Indemnitee. The Company shall not enter into
any settlement of any action, suit or proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

(b) If, for any reason, Indemnitee shall elect or be required to pay all or any
portion of any judgment or settlement in any Proceeding in which the Company is
jointly liable with Indemnitee and for which the Company would otherwise be
obligated to indemnify Indemnitee under this Agreement, the Company shall, to
the extent permitted by applicable law, contribute to the amount of
Indemnifiable Losses, judgments, fines and amounts paid in settlement (if such
settlement is approved in advance in writing by the Company, which approval
shall not be unreasonably withheld) actually and reasonably incurred and paid or
payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company other than
Indemnitee, on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors or employees of the Company
other than other Indemnitees who are jointly liable with Indemnitee, on the one
hand, and all Indemnitees, on the other hand, in connection with the events that
resulted in such Indemnifiable Losses, judgments, fines or settlement amounts,
as well as any other equitable considerations which the law may require to be
considered. The relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company who may be jointly liable with Indemnitee.

 

-6-



--------------------------------------------------------------------------------

5. Notification and Defense of Claim

 

  5.1 Notification

Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim is to be made against the Company under
this Agreement, notify an officer of the Company in writing of the nature and
status of the Proceeding; provided, however, that the omission so to notify an
officer of the Company will not relieve the Company from any obligation which it
may have to Indemnitee under this Agreement or otherwise unless and only to the
extent that such omission can be shown to have prejudiced the Company.

If, at the time of the receipt of a notice of a claim pursuant to this
Section 5.1, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies (unless Indemnitee’s involvement in such Proceeding is solely as a
witness or there is otherwise no basis for asserting coverage). The Company
shall take all necessary action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

  5.2 Defense of Claim

With respect to any such Proceeding as to which Indemnitee notifies the Company
of the commencement thereof or otherwise seeks indemnification hereunder:

(a) The Company may participate at its own expense in such Proceeding;

(b) The Company, jointly with any other indemnifying party similarly notified,
may assume the defense of the Proceeding with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense, the Company shall not be liable to Indemnitee under this
Agreement or otherwise for any legal or other expenses of counsel (other than
reasonable costs of investigation) subsequently incurred by Indemnitee in
connection with the defense of such Proceeding, unless (i) the employment of
counsel by Indemnitee has been authorized in advance by the Company in writing,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such action and notified the Company in writing to that effect in advance of the
expense, (iii) the Company shall not in fact have employed counsel to assume the
defense of such action, or (iv) the Company is not financially or legally able
to perform its indemnification obligations, in each of which cases the fees and
expenses of counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any action, suit or proceeding brought
by or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in (ii) or (iv) above;

(c) The Company shall not settle any action or claim in any manner which would
impose any penalty or limitation on Indemnitee that would not be an
Indemnifiable Loss hereunder for which indemnification would be provided by the
Company without Indemnitee’s written consent.

 

-7-



--------------------------------------------------------------------------------

6. Insurance

To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company (or related persons thereof) or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such director,
officer, employee or agent (or related person thereof) under such policy or
policies.

 

7. Miscellaneous

 

  7.1 Entire Agreement

This Agreement is the entire agreement of the parties regarding its subject
matter and supersedes all prior written or oral communications or agreements.

 

  7.2 Severability

Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable. If this
Agreement or any portion shall be invalidated on any ground by any court of
competent jurisdiction, then the Company shall nevertheless indemnify Indemnitee
to the full extent permitted by any portion of this Agreement not invalidated,
and the balance of this Agreement shall be enforceable in accordance with its
terms.

 

  7.3 Notices

Notices given pursuant to this Agreement shall be deemed duly given on the date
of personal delivery, on the date sent by fax or three days after mailing if
mailed by certified or registered mail, return receipt requested, postage
prepaid, to the party at its address below or such other address of which the
addressee may subsequently notify the other parties in writing.

 

  7.4 Governing Law

This Agreement and the rights and obligations of the parties shall be governed
by and construed in accordance with the laws of the state of Washington, without
giving effect to principles of conflicts of law.

 

  7.5 Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

  7.6 Amendments; Waivers

Neither this Agreement nor any provision may be amended except by written
agreement signed by the parties. No waiver of any breach or default shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default.

 

-8-



--------------------------------------------------------------------------------

  7.7 Successors and Assigns

This Agreement shall be binding upon the Company and its successors and assigns,
and inure to the benefit of Indemnitee and Indemnitee’s heirs, legal
representatives and assigns.

(Signature page follows)

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the date first above written.

 

COMPANY:

SAFECO CORPORATION By:  

 

Its  

 

Address:  

Safeco Plaza

4333 Brooklyn Avenue N.E.

Seattle, Washington 98185

INDEMNITEE:

 

Name: Address:  

 

 

 

 

 

 

-10-